Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 12, 2021

The Court of Appeals hereby passes the following order:

A21A0391. MARK W. CODY v. THE STATE.

      Mark Cody was convicted of aggravated sodomy, two counts of aggravated
child molestation, child molestation, and two counts of false imprisonment, and his
convictions were affirmed on appeal. See Cody v. State, 324 Ga. App. 815 (752 SE2d
36) (2013). He subsequently filed a motion titled “The Court Lacked Jurisdiction and
Venue,” claiming that his convictions must be vacated. The trial court dismissed the
motion, and Cody filed this appeal. We, however, lack jurisdiction.
      A post-conviction motion seeking to vacate an allegedly void conviction is not
a valid procedure in a criminal case, and any appeal from the denial or dismissal of
such a motion must be dismissed. See Williams v. State, 287 Ga. 192, 192, 194 (695
SE2d 244) (2010); Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010). A
direct appeal may lie from the denial of a motion to correct a void sentence if the
defendant raises a colorable claim that the sentence is void. See Burg v. State, 297 Ga.
App. 118, 119 (676 SE2d 465) (2009). “Motions to vacate a void sentence generally
are limited to claims that – even assuming the existence and validity of the conviction
for which the sentence was imposed – the law does not authorize that sentence, most
typically because it exceeds the most severe punishment for which the applicable
penal statute provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446)
(2013).
      Here, Cody’s motion does not allege that his sentence exceeds the maximum
allowed by law. Instead, Cody alleges various deficiencies in the indictment and
grand jury proceeding, erroneous evidentiary rulings, and ineffective assistance of
counsel. These are not valid void-sentence arguments. Accordingly, Cody’s appeal
is hereby DISMISSED.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     03/12/2021
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.